Exhibit 10.2

AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 3 TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”), dated
as of July 9, 2009, is entered into among Arch Chemicals Receivables Corp. (the
“Seller”), Arch Chemicals, Inc. (the “Servicer”), Three Pillars Funding LLC
(“TPF”) and SunTrust Robinson Humphrey, Inc. (f/k/a SunTrust Capital Markets,
Inc.) (the “Administrator”);

Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of June 27, 2005, as amended among the Seller, the Servicer, TPF and the
Administrator (the “Receivables Purchase Agreement”). Terms used herein and not
otherwise defined herein which are defined in the Receivables Purchase Agreement
or the other Transaction Documents shall have the same meaning herein as defined
therein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the
Receivables Purchase Agreement shall be and is hereby amended as follows:

Section 1. Upon execution by the parties hereto in the space provided for that
purpose below, the Receivables Purchase Agreement shall be, and it hereby is,
amended as follows:

(a) Section 1.2 of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

Section 1.2. Incremental Purchases. The Seller shall provide the Administrator
with at least two (2) Business Days’ prior written notice in a form set forth as
Exhibit II hereto of each Incremental Purchase (each, a “Purchase Notice”). Each
Purchase Notice shall be subject to Section 6.2 hereof and, except as set forth
below, shall be irrevocable and shall specify the requested Purchase Price
(which shall not be less than $1,000,000 or a larger integral multiple of
$100,000) and the Purchase Date. Following receipt of a Purchase Notice, the
Administrator will determine whether TPF will fund the requested Incremental
Purchase through the issuance of Commercial Paper or through a Liquidity
Funding. If TPF determines to fund an Incremental Purchase through a Liquidity
Funding, the Seller may cancel the Purchase Notice or, in the absence of such a
cancellation, the Incremental Purchase will be funded through a Liquidity
Funding. On each Purchase Date, upon satisfaction of the applicable conditions
precedent set forth in Article VI, TPF shall deposit to the Facility Account, in
immediately available funds, no later than 2:00 p.m. (Atlanta time), an amount
equal to the requested Purchase Price.



--------------------------------------------------------------------------------

(b) Section 1.3 of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

Section 1.3. Decreases. The Seller shall provide the Administrator with prior
written notice in conformity with the Required Notice Period in the form of
Exhibit XI hereto (a “Reduction Notice”) of any proposed reduction of Aggregate
Invested Amount. Such Reduction Notice shall designate (a) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Invested
Amount shall occur (which date shall give effect to the applicable Required
Notice Period), and (b) the amount of Aggregate Invested Amount to be reduced
which shall be applied ratably to all Receivable Interests in accordance with
the respective Invested Amounts thereof (the “Aggregate Reduction”). Only
one (1) Reduction Notice shall be outstanding at any time.

(c) Section 1.5 of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

Section 1.5. Payment Requirements and Computations. All amounts to be paid or
deposited by a Seller Party pursuant to any provision of this Agreement shall be
paid or deposited in accordance with the terms hereof no later than 12:00 noon
(Atlanta time) on the day when due in immediately available funds, and if not
received before 12:00 noon (Atlanta time) shall be deemed to be received on the
next succeeding Business Day. If such amounts are payable to the Administrator
for the account of TPF, they shall be paid to the Administrator’s Account, for
the account of TPF until otherwise notified by the Administrator. Upon notice to
the Seller, the Administrator may debit the Facility Account for all amounts due
and payable hereunder. All computations of Yield which accrues at the Alternate
Base Rate shall be made on the basis of a year of 365 or 366 days, as
applicable, for the actual number of days elapsed. All computations of CP Costs,
Yield (other than Yield which accrues at the Alternate Base Rate), per annum
fees calculated as part of any CP Costs, per annum fees hereunder and per annum
fees under the Fee Letter shall be made on the basis of a year of 360 days for
the actual number of days elapsed. If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

(d) The reference to “New York” appearing in Section 4.4 of the Receivables
Purchase Agreement is hereby deleted and replaced with “Atlanta.”

 

-2-



--------------------------------------------------------------------------------

(e) Section 7.1(a)(iii) of the Receivables Purchase Agreement is hereby amended
in its entirety and as so amended shall read as follows:

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V which
shall include, without limitation, calculations of the Consolidated Interest
Coverage Ratio of Arch and the Consolidated Leverage Ratio of Arch, which is
signed by such Seller Party’s Authorized Officer, and which is dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.

(f) Section 8.5 of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

Section 8.5. Receivables Reports. The Servicer shall prepare and forward to the
Administrator (a) on each Monthly Reporting Date, a Monthly Report and an
electronic file of the data contained therein, (b) at such times as the
Administrator may request upon reasonable advance notice, a listing by Obligor
of all Receivables together with an aging of such Receivables, (c) on the last
Business Day of each month from June through and including November, a
Collateral Certificate as of the 15th day of such month and an electronic file
of the data contained therein; provided, however, that no Collateral Certificate
shall be due in any such month when no Invested Amount is outstanding unless the
Seller requests a Purchase during such month and has not delivered a Collateral
Certificate or a Monthly Report within the two weeks preceding the proposed
Purchase Date, and (d) upon the occurrence of a Weekly Reporting Event, a Weekly
Collateral Certificate showing calculations as of the end of each prior week on
each Weekly Reporting Date.

(g) Section 9.1(f) of the Receivables Purchase Agreement is hereby amended in
its entirety and as so amended shall read as follows:

(f) Failure of Arch or any of its Subsidiaries other than the Seller to pay
Indebtedness in excess of $10,000,000 in aggregate principal amount
(hereinafter, “Material Indebtedness”) when due (after giving effect to any
applicable grace periods with respect thereto); or the default by Arch or any of
its Subsidiaries other than the Seller in the performance of any term, provision
or condition contained in any agreement under which any Material Indebtedness
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due

 

-3-



--------------------------------------------------------------------------------

prior to its stated maturity and, unless such Material Indebtedness is earlier
accelerated, such default is not cured within 15 days after its occurrence; or
any Material Indebtedness of Arch or any of its Subsidiaries other than the
Seller shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the date of maturity thereof.

(h) The reference to “3.0%” appearing in Section 9.1(h)(i) is hereby deleted and
replaced with “2.0%.”

(i) The reference to “6.5” appearing in Section 9.1(h)(iv) is hereby deleted and
replaced with “6.0.”

(j) Section 9.1 of the Receivables Purchase Agreement is hereby amended by
inserting a new clause (r) and a new clause (s) immediately at the end thereof
as follows:

(r) The Consolidated Leverage Ratio of Arch (as defined in the Credit Agreement)
as of the last day of any period of four consecutive fiscal quarters of Arch
exceeds 3.5:1.0.

(s) The Consolidated Interest Coverage Ratio of Arch (as defined in the Credit
Agreement) for any period of for consecutive fiscal quarters of Arch is less
than 3.0:1.0.

(k) A new clause (d) is hereby added to Section 13.4 of the Receivables Purchase
Agreement as follows:

(d) Notwithstanding any other express or implied agreement to the contrary
contained herein, the parties agree and acknowledge that each of them and each
of their employees, representatives, and other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure, except to the extent that confidentiality is reasonably
necessary to comply with U.S. federal or state securities laws. For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).

(l) A new defined term “Arch” is hereby added to Exhibit I of the Receivables
Purchase Agreement in the appropriate alphabetical order:

Arch: Arch Chemicals, Inc.

 

-4-



--------------------------------------------------------------------------------

(m) The defined term “Business Day” appearing in Exhibit I of the Receivables
Purchase Agreement is hereby amended in its entirety and as so amended shall
read as follows:

Business Day: Any day on which banks are not authorized or required to close in
New York, New York or Atlanta, Georgia, and The Depository Trust Company of
New York is open for business, and, (i) if the applicable Business Day relates
to any computation or payment to be made with respect to the LIBO Rate, any day
on which dealings in dollar deposits are carried on in the London interbank
market, and (ii) if the applicable Business Day relates to any computation or
payment to be made with respect to any Receivable Interests funded through the
issuance of Commercial Paper or any CP Costs, any day on which commercial paper
markets in the United States are open.

(n) Clauses (c), (d) and (g) of the defined term “Concentration Limit” appearing
in Exhibit I of the Receivables Purchase Agreement are hereby amended in their
entireties and as so amended shall read as follows:

(c) For any Special Obligor, 22.5% of the aggregate Outstanding Balance of all
Eligible Receivables;

(d) For any Obligor not covered by clause (a), (b) or (c) of this definition,
4.0% of the aggregate Outstanding Balance of all Eligible Receivables;

(g) For all Receivables with terms allowing for payment within 91-150 days after
invoice date, 10.0% of the aggregate Outstanding Balance of all Eligible
Receivables, provided, however, for all Receivables with terms allowing for
payment within 121-150 days after invoice date, the Concentration Limit shall
equal 3.0% of the aggregate Outstanding Balance of all Eligible Receivables;

(o) The defined term “Credit Agreement” appearing in Exhibit I of the
Receivables Purchase Agreement is hereby amended in its entirety and as so
amended shall read as follows:

Credit Agreement: That certain Revolving Credit Agreement, dated as of June 15,
2006, among the Servicer, Banc of America Securities, L.L.C., as Joint Lead
Arranger and Joint Book Manager, Bank of America, National Association, and
Citizens Bank of Massachusetts, as Co-Syndication Agents, the lenders party
thereto, J.P. Morgan Securities Inc., as Joint Lead Arranger and Joint Book
Manager, SunTrust Bank, as Documentation

 

-5-



--------------------------------------------------------------------------------

Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent, as amended
through the date of Amendment No. 3 to this Agreement without giving effect to
any amendments thereto after the date of Amendment No. 3 to this Agreement
unless specifically consented to in writing by the Administrator.

(p) The defined term “Default Rate” appearing in Exhibit I of the Receivables
Purchase Agreement is hereby amended in its entirety and as so amended shall
read as follows:

Default Rate: A rate per annum equal to the sum of (i) the Alternate Base Rate
plus (ii) 3.0%, changing when and as the Alternate Base Rate changes.

(q) The definition of, and any and all references to the defined terms
“Downgraded Liquidity Bank” and “Downgrading Event” are hereby deleted from the
Receivables Purchase Agreement.

(r) The reference to “120 days” appearing in clause (v) of the defined term
“Eligible Receivable” appearing in Exhibit I of the Receivables Purchase
Agreement is hereby deleted and replaced with “150 days.”

(s) A new clause (xviii) is hereby added to the defined term “Eligible
Receivable” appearing in Exhibit I of the Receivables Purchase Agreement as
follows:

(xviii) the Obligor of which is not Vitafoam Canada.

(t) The defined term “Excess Concentration Amount” appearing in Exhibit I of the
Receivables Purchase Agreement is hereby amended in its entirety and as so
amended shall read as follows:

Excess Concentration Amount: At any time with respect to any Obligor, group of
Obligors or group of Receivables described in clauses (a)-(g) of the definition
of “Concentration Limit” (but without duplication), the amount, if any, by which
the aggregate Outstanding Balance of all Eligible Receivables of such Obligor,
group of Obligors, or group of Receivables, exceeds the Concentration Limit for
such Obligor, group of Obligors, or group of Receivables in each case, at such
time.

(u) The defined term “Excluded Receivable” appearing in Exhibit I of the
Receivables Purchase Agreement is hereby amended in its entirety and as so
amended shall read as follows:

Excluded Receivable: Any Receivable as to which the Obligor (a) if a natural
person, is a resident of a province of

 

-6-



--------------------------------------------------------------------------------

territory of Canada that is not an Eligible Province or Territory, or, (b) if a
corporation or other business organization, is organized under the laws of a
province or territory of Canada (other than an Eligible Province or Territory)
or any political subdivision thereof and has its chief executive office in a
province or territory of Canada (other than an Eligible Province or Territory),
or (c) is Vitafoam Canada.

(v) Clause (i) of the defined term “Interest Period” appearing in Exhibit I of
the Receivables Purchase Agreement is hereby amended in its entirety and as so
amended shall read as follows:

(i) if Yield for such Receivable Interest is calculated on the basis of the LIBO
Rate, a period of one, two or three months, or such other period as may be
mutually agreeable to the Administrator and the Seller, commencing on a Business
Day selected by the Seller or the Administrator pursuant to this Agreement. Such
Interest Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Interest Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Interest Period shall end on the last Business Day
of such succeeding month; or

(w) The defined term “LIBO Rate” appearing in Exhibit I of the Receivables
Purchase Agreement is hereby amended in its entirety and as so amended shall
read as follows:

LIBO Rate: For any Interest Period, the rate per annum determined on the basis
of (i) the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the Invested Amount offered for a term comparable to such Interest
Period, which rates appear on Telerate page 3750 (or any successor page)
effective as of 11:00 A.M., London time, two Business Days prior to the first
day of such Interest Period (the “Rate Setting Day”) or if such rate is
unavailable, the rate per annum (rounded upwards, if necessary, to the nearest
1/100th of one percent) based on the rates at which deposits in U.S. dollars for
one month are displayed on page “LIBOR” of the Reuters Screen as of 11:00 a.m.
(London time) on the Rate Setting Day (it being understood that if at least
two (2) such rates appear on such page, the rate will be the arithmetic mean of
such displayed rates), provided that if no such offered rates appear on such
pages, the LIBO Rate for such Interest Period will be the arithmetic average
(rounded upwards, if necessary, to the next higher 1/100th of 1%) of rates
quoted by not less than two major banks in New York, New York, selected by the

 

-7-



--------------------------------------------------------------------------------

Administrator, at approximately 10:00 a.m. (Atlanta time), two Business Days
prior to the first day of such Interest Period, for deposits in U.S. dollars
offered by leading European banks for a period comparable to such Interest
Period in an amount comparable to the Invested Amount, divided by (ii) one minus
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrator in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (iii) the
Applicable Margin.

(x) Clause (a) of the defined term “Liquidity Termination Date” appearing in
Exhibit I of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

(a) the “Liquidity Termination Date” set forth in the Liquidity Agreement, as
amended from time to time which date is October 9, 2009 as of the date of
Amendment No. 3 to this Agreement, and

(y) The defined term “Receivable” appearing in Exhibit I of the Receivables
Purchase Agreement is hereby amended by deleting the phrase “other than the
Excluded Receivables” appearing at the end of the first sentence thereof.

(z) The defined term “Required Notice Period” appearing in Exhibit I of the
Receivables Purchase Agreement is hereby amended in its entirety and as so
amended shall read as follows:

Required Notice Period: The number of days required notice set forth below
applicable to the Aggregate Reduction indicated below:

 

AGGREGATE REDUCTION    REQUIRED NOTICE PERIOD less than 50% of the Purchase
Limit    2 Business Days greater than or equal to 50% of the Purchase Limit    5
Business Days

(aa) Clause (i) of the defined term “Required Reserve Factor Floor” appearing in
Exhibit I of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

(i) 20% plus

 

-8-



--------------------------------------------------------------------------------

(bb) The defined term “Stress Factor” appearing in Exhibit I of the Receivables
Purchase Agreement is hereby amended in its entirety and as so amended shall
read as follows:

Stress Factor: 2.25.

(cc) The defined term “Voluntary Advance Agreement” appearing in Exhibit I of
the Receivables Purchase Agreement is hereby amended in its entirety and as so
amended shall read as follows:

Voluntary Advance Agreement: The Amended and Restated Voluntary Advance
Agreement, dated as of June 30, 2009, among TPF, Administrator and SunTrust
Bank, as it may be amended, supplemented, restated or otherwise modified from
time to time.

(dd) The reference to “120 days” appearing in the defined term “Weighted Average
Credit Terms” appearing in Exhibit I of the Receivables Purchase Agreement is
hereby deleted and replaced with “150 days.”

(ee) The defined term “Yield” appearing in Exhibit I of the Receivables Purchase
Agreement is hereby amended in its entirety and as so amended shall read as
follows:

Yield: For each Interest Period relating to a Receivable Interest funded through
a Liquidity Funding, an amount equal to the product of the applicable Yield Rate
for such Receivable Interest multiplied by the Invested Amount of such
Receivable Interest for each day elapsed during such Interest Period, annualized
on (i) a 360 basis for Yield accruing at the LIBO Rate, or (ii) a 365 or 366 day
basis, as applicable, for Yield accruing at the Alternate Base Rate.

(ff) The following new defined terms are hereby added to Exhibit I of the
Receivables Purchase Agreement in the appropriate alphabetical order:

Weekly Collateral Certificate: A certificate, in substantially the form of
Exhibit X hereto (appropriately completed), furnished by the Servicer to the
Administrator pursuant to Section 8.5.

Weekly Reporting Date: Means Wednesday of each calendar week.

Weekly Reporting Event: Means the Consolidated Leverage Ratio (as defined in the
Credit Agreement) of Arch

 

-9-



--------------------------------------------------------------------------------

exceeds 3.25 to 1.0 or the Interest Coverage Ratio (as defined in the Credit
Agreement) of Arch is less than 3.5 to 1.0.

(gg) Exhibit III of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as set forth on Exhibit III attached
hereto.

(hh) Exhibit IV of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as set forth on Exhibit IV attached
hereto.

(ii) Exhibit V of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as set forth on Exhibit V attached hereto.

(jj) A new Exhibit X is hereby added to the Receivables Purchase Agreement and
shall read as set forth on Exhibit X attached hereto.

(kk) A new Exhibit XI is hereby added to the Receivables Purchase Agreement and
shall read as set forth on Exhibit XI attached hereto.

Section 2. This Amendment shall become effective on the date the Administrator
has received the following:

(i) executed copies of the Amendment to the Receivables Sale Agreement, duly
executed by the parties thereto;

(ii) executed copies of this Amendment, duly executed by the parties hereto;

(iii) the Second Amended and Restated Fee Letter, duly executed by each of the
parties thereto;

(iv) a Monthly Report as at June 30, 2009, duly executed by Servicer; and

(v) the extension fee set forth in the Second Amended and Restated Fee Letter.

Section 3.1. To induce the Administrator and TPF to enter into this Amendment,
the Seller and Servicer represent and warrant to the Administrator and TPF that:
(a) their representations and warranties contained in the Receivables Purchase
Agreement are true and correct in all material respects as of the date hereof
with the same effect as though made on the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); (b) no Amortization Event exists; (c) this
Amendment has been duly authorized by all necessary corporate proceedings and
duly executed and delivered by each of the Seller and Servicer, and the
Receivables Purchase Agreement, as amended by this Amendment, and each of the
other Transaction Documents are the legal, valid and binding obligations of the
Seller and Servicer, enforceable against the Seller and Servicer in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency or

 

-10-



--------------------------------------------------------------------------------

other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity; and (d) no consent,
approval, authorization, order, registration or qualification with any
governmental authority applicable to the Seller or the Servicer is required for,
and in the absence of which would adversely effect, the legal and valid
execution and delivery or performance by the Seller and Servicer of this
Amendment or the performance by the Seller and Servicer of the Receivables
Purchase Agreement, as amended by this Amendment, or any other Transaction
Document to which they are a party.

Section 3.2. This Amendment may be executed in any number of counterparts and by
the different parties on separate counterparts and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

Section 3.3. Except as specifically provided above, the Receivables Purchase
Agreement and the other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The execution,
delivery, and effectiveness of this Amendment shall not operate as a waiver of
any right, power, or remedy of any the Seller or Administrator under the
Receivables Purchase Agreement or any of the other Transaction Documents, nor
constitute a waiver or modification of any provision of any of the other
Transaction Documents. The Seller agrees to pay on demand all reasonable costs
and expenses (including reasonable fees and expenses of counsel) of or incurred
by the Administrator and TPF in connection with the negotiation, preparation,
execution and delivery of this Amendment.

Section 3.4. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

SUNTRUST ROBINSON HUMPHREY, INC. (f/k/a
SunTrust Capital Markets, Inc.), as
Administrator

By:   /s/ Joseph R. Franke Title:   Director THREE PILLARS FUNDING LLC By:   /s/
Doris J. Hearn Title:   Vice President

ARCH CHEMICALS RECEIVABLES CORP., as
Seller

By:   /s/ W. Paul Bush Title:   Vice President & Treasurer ARCH CHEMICALS, INC.,
as Servicer By:   /s/ W. Paul Bush Title:   Vice President & Treasurer

 

-12-



--------------------------------------------------------------------------------

EXHIBIT III

JURISDICTION OF ORGANIZATION OF THE SELLER PARTIES;

PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

ARCH CHEMICALS, INC.

Jurisdiction of Organization: Virginia

PRINCIPAL PLACES OF BUSINESS:

501 Merritt 7

P.O. Box 5204

Norwalk, CT 06856-5204

(CHIEF EXECUTIVE OFFICE)

P.O. Box 547

2450 Olin Road

Brandenburg, KY 40108-0547

1200 Lower River Road

Charleston, TN 37310

350 Knotter Drive

Cheshire, CT 06410

960 I-10 at West Lake

Lake Charles, LA 70602

100 McKee Road

P.O. Box 205

Rochester, NY 14601-0205

5660 New Northside Drive NW

Suite 1100

Atlanta, GA 30328

1400 Bluegrass Lake Pkwy.

Alpharetta, GA 30004



--------------------------------------------------------------------------------

LOCATION(S) OF RECORDS:

501 Merritt 7

P.O. Box 5204

Norwalk, CT 06856-5204

P.O. Box 547

2450 Olin Road

Brandenburg, KY 40108-0547

1200 Lower River Road

Charleston, TN 37310

350 Knotter Drive

Cheshire, CT 06410

960 I-10 at West Lake

Lake Charles, LA 70602

100 McKee Road

P.O. Box 205

Rochester, NY 14601-0205

5660 New Northside Drive

NW

Suite 1100

Atlanta, GA 30328

1400 Bluegrass Lake Pkwy.

Alpharetta, GA 30004

Federal employer identification number:

06-1526315

Legal, Trade & Assumed Names:

JPL Corporation (former name from Aug. 25, 1998 through Nov. 5, 1998)

ARCH CHEMICALS RECEIVABLES CORP.

Jurisdiction of Organization: Delaware

Organization Number (if any): 3493573

Place(s) of Business:             501 Merritt 7

                                                  Norwalk, CT 06851 USA

 

-2-



--------------------------------------------------------------------------------

Location(s) of Records:             501 Merritt 7

                                                       Norwalk, CT 06851 USA

Federal Employer Identification Number: 04-3606375

Legal, Trade and Assumed Names: None

 

-3-



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; LOCK-BOXES AND COLLECTION ACCOUNTS

 

•     PNC Bank, National Association

                   Treasury Management

                   Two Tower Center, 17th Floor

                   East Brunswick, NJ 08816

  Lock Box:

  P.O. Box 640060

  Pittsburgh, PA 15264-0060

 

  

Collection Account Number:

1526899

          

•     The Northern Trust Company

                   50 South LaSalle Street

                   Chicago, Illinois 60675

  Lock Box:

  P.O. Box 91410

  Chicago, IL 60675

 

  

Collection Account Number:

29432

          

•     JP Morgan Chase Bank

                   One Chase Manhattan Plaza

                   New York, NY 10081

    

Collection Account Number:

323-265-286

          

•     The Toronto-Dominion Bank

                   Transit 1104

                   77 Bloor St W

                   Toronto, Ontario M5S1M2

  Lock Box:

  P.O. Box 6100 Postal Station F

  Toronto, ON M4Y2Z2

  Lockbox: T6260

 

  

Collection Account Number:

005120359377 (Canadian Dollars)



--------------------------------------------------------------------------------

          

•     Wachovia Bank

                   191 Peachtree Street

                   Atlanta, GA 30303

  Lock Box:

  P.O. Box 932727

  Atlanta, GA 31193

 

  P.O. Box 75335

  Charlotte, NC 28275-0335

 

  P.O. Box 751822

  Charlotte, NC 28275-1822

  

Collection Account Number:

200-0015-143-015

 

 

2004500487091

 

 

2000021575703

 

-2-



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: SunTrust Robinson Humphrey, Inc., as Administrator

This Compliance Certificate is furnished pursuant to Section 7.1(a)(iii) of that
certain Receivables Purchase Agreement dated as of June 27, 2005 among Arch
Chemicals Receivables Corp. (the “Seller”), Arch Chemicals, Inc. (the
“Servicer”), TPF Asset Funding Corporation and SunTrust Robinson Humphrey, Inc.,
as Administrator (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                          of the Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
financial conditions of the Seller and its Subsidiaries during the accounting
period covered by the attached financial statements.

3. For the period ending                     , 20     the Consolidated Interest
Coverage Ratio (as such term is defined under the Agreement) of Arch and the
Consolidated Leverage Ratio (as such term is defined under the Agreement) of
Arch were              and             , respectively, as further set forth on
Schedule I hereto.

4. The examinations described in paragraphs 2 and 3 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

[5. Described below are the exceptions, if any, to paragraph 4 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Seller has taken, is taking, or proposes to
take with respect to each such condition or event:
                                        ]

The foregoing certifications, and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of
                    , 20    .

By:                                       
                                         
                                                         

       Name:                               
                                         
                                                   

       Title:                               
                                         
                                                     



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Calculations of Consolidated Leverage Ratio and Consolidated Interest Coverage
Ratio

[ATTACH CALCULATIONS OF RATIOS]



--------------------------------------------------------------------------------

LOGO [g55277g79j60.jpg]



--------------------------------------------------------------------------------

EXHIBIT XI

FORM OF REDUCTION NOTICE

dated                     , 20    

for a reduction on                     , 20    

SunTrust Robinson Humphrey, Inc., as Administrator

 

 

 

 

Attention:                                                          ,

Fax No. (            )                              

Ladies and Gentlemen:

Reference is made to the Receivables Purchase Agreement dated as of June 27,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”) among Arch Chemicals Receivables Corp. (the
“Seller”), Arch Chemicals, Inc., as initial Servicer, TPF Asset Funding
Corporation, and SunTrust Robinson Humphrey, Inc., as Administrator. Capitalized
terms defined in the Receivables Purchase Agreement are used herein with the
same meanings.

1. The Seller hereby requests that TPF reduce the Aggregate Invested Amount in
an amount equal to $             the (“Aggregate Reduction”) on
[                    , 20     Insert Date of Reduction which complies with
Required Notice Period] (the “Proposed Reduction Date”).

2. All payments to Three Pillars Funding LLC must be made by 12:00 pm Eastern
Time in order to comply with Section B(1)(a) of the DTC Operational Arrangements
and the DTC Notice (B#2078-07) dated September 11, 2007.

IN WITNESS WHEREOF, the Seller has caused this Reduction Notice to be executed
and delivered as of this      day of                     ,         .

ARCH CHEMICALS RECEIVABLES CORP., as the

    Seller

By:                                       
                                         
                                                         

       Name:                               
                                         
                                                   

       Title:                               
                                         
                                                     